This is an appeal by defendant from a judgment recovered against him by the city of St. Charles for an occupation tax imposed by one of its ordinances on vendors of soft drinks. The ordinance, so far as material to the questions involved in this controversy, was as follows:
"Section 69. Soft Drink Vendors. Any person, firm or corporation engaged in the business of selling or vending soft drinks or non-intoxicating liquors such as bottled sodas of any kind, or soda pop, coca cola, ginger ale, or other drinks, or any near-beer or so called beverage made or manufactured wholly or in part from malt or malt substitutes, whether sold in or from bottles or kegs or other containers, from or at any stand, store, stall or place of business in said city, and consumed, or to be consumed, at, in or near such stand, store, stall or place of business where sold, shall pay a license tax therefor, as follows:
"A. If selling or dealing in any such soft drinks and beverages other than near-beer or beverages made or manufactured wholly or in part from malt or malt substitutes, the sum of $25 per year.
"B. If selling or dealing in any non-intoxicating near-beers or so-called beverages made or manufactured wholly or in part from malt or malt substitutes, the sum of $180 per year.
"C. If selling or dealing in sodas and other soft drinks, as well as such near-beers or non-intoxicating malt beverages as aforesaid, the sum of $200 per year.
"Provided, that nothing in this ordinance shall authorize any licensee or other person to sell or deal in intoxicating liquors of any kind."
Defendant was engaged in selling, in the city of St. Charles, soft drinks of all kinds, including "non-intoxicating *Page 128 
near-beers or so-called beverages made or manufactured wholly or in part from malt or malt substitutes." He paid to the city of St. Charles the license tax of $25 as provided in subdivision "A" of the ordinance, but refused to pay the additional sum required for selling near-beers. Such refusal is the basis of this litigation.
The validity of the ordinance is challenged by appellant on two principal grounds: first, the city of St. Charles was without authority to impose a license tax upon a vendor of near-beers; and, second, the ordinance violates the constitutional requirement (Section 3, Article X) that taxes "shall be uniform upon the same class of subjects within the territorial limits of the authority levying the tax."
St. Charles is a city of the third class. As such it was expressly authorized by Section 8322, Revised Statutes 1919, "to levy and collect a license tax on . . . soft drinks and ice-cream stands and vendors." That "non-intoxicating near-beers or . . . beverages . . . manufactured wholly or in part from malt or malt substitutes" are included within the term soft drinks is scarcely open to question. They are so included by popular acceptation, of which we take judicial notice, and they have been expressly classified as soft drinks by the Legislature itself in a subsequent act. [Sec. 5961, R.S. 1919.]
Respondent asserts that Section 3 of Article X of the Constitution, which provides that taxes shall be uniform upon the same class of subjects, does not apply to occupation license taxes. To this we are unable to give our assent. This provision first appeared in the organic law of this State upon the adoption of the present Constitution. The question whether it applied to an occupation tax as distinguished from a property tax came before this court for determination for the first time in St. Louis v. Spiegel, 75 Mo. 145. It was there held to apply to such a tax and to prevent discrimination *Page 129 
between objects belonging to the same class of subjects within the territorial limits of the authority levying the tax. That holding has been followed in many subsequent opinions. [St. Louis v. Bowler, 94 Mo. 630; St. Louis v. Coal Co., 113 Mo. 83; Kansas City v. Grush, 151 Mo. 128; State v. Ashbrook, 154 Mo. 375; State v. Bengsch, 170 Mo. 81.] Notwithstanding what is said arguendo
in Wire Co. v. Wollbrinck, 275 Mo. l.c. 356, and St. Louis v. United Railways Co., 263 Mo. l.c. 449, the Spiegel case and those following it have never been overruled, and ought not to be except upon the fullest consideration. The principle of equality and unformity as applied to the distribution of the burdens of taxation is so salutary and so just that it is given recognition in many jurisdictions without constitutional compulsion. [1 Cooley Tax. (4 Ed.) 348.]
The constitutional requirement of uniformity as applied to taxes on occupations is satisfied when the burden imposed falls alike on all persons who are in substantially the same situation. [City of Aurora v. McGannon, 138 Mo. 38, 49.] "Within the boundaries of this limitation lie broad fields of legislative discretion which should not be invaded by the courts." [In re Watson, 17 S.D. 486.] The Legislature delegated to cities of the third class, as it was competent for it to do, authority to levy and collect a license tax on the vendors of soft drinks. Under this general power so delegated it the city of St. Charles was not bound to levy the same amount upon all vendors of soft drinks. It could in its discretion divide them upon any reasonable basis into classes, as for example, the volume of business done (City of Aurora v. McGannon, supra), or the specific character of the drinks sold (In re Watson, supra), and fix a different tax for each class. [1 Cooley Tax. (4 Ed.) 353.] Upon the same principle peddlers have long been classified in this State for the purpose of taxation. [Sec. 9259, R.S. 1919.]
There can be no doubt but that under well settled principles respondent was not bound to levy and collect *Page 130 
a license tax upon vendors of all kinds of soft drinks, if it imposed a tax upon the vendors of any. It could in its discretion have imposed a tax upon those who engaged in selling near-beers without imposing any at all upon the vendors of other soft drinks. [Carroll v. Wright, 131 Ga. 728; Coca-Cola Co. v. Skillman, 91 Miss. 677.] It is difficult, therefore, to see how the imposition of a greater tax upon the former than upon the latter constitutes an unlawful discrimination. We are unable to find any valid ground for holding the ordinance obnoxious to the constitutional provision invoked.
It was shown that appellant's annual sales of near-beers did not exceed $1800 and that his profits thereon did not exceed $450. On these facts the further contention is made that the tax is "confiscatory, unreasonable and oppressive." They do not afford a sufficient basis for the determination of the constitutionality of the ordinance in that respect. Only those excise laws whose general operation is confiscatory and oppressive are unconstitutional. [Ohio Tax cases, 232 U.S. 576.]
The judgment of the circuit court is affirmed. All concur.